            Case 5:19-cv-00220-FB Document 1 Filed 03/07/19 Page 1 of 13




                             UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


 DEEVAUDA J. RUSS,
                                                               CIVIL COMPLAINT
              Plaintiff,

 v.                                                           CASE NO. 5:19-cv-00220

 NIAGARA RESTITUTION SERVICES,
 INC.,                                                  DEMAND FOR JURY TRIAL

              Defendant.


                                           COMPLAINT

         NOW comes DEEVAUDA J. RUSS (“Plaintiff”), by and through her attorneys, Sulaiman

Law Group, Ltd. (“Sulaiman”), complaining as to the conduct of NIAGARA RESTITUTION

SERVICES, INC. (“Defendant”), as follows:

                                      NATURE OF THE ACTION

      1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act

(“FDCPA”) under 15 U.S.C. §1692 et seq., the Telephone Consumer Protection Act (“TCPA”)

under 47 U.S.C. §227 et seq., and the Texas Debt Collection Act (“TDCA”) under Tex. Fin. Code

Ann. § 392 et seq., for Defendant’s unlawful conduct.

                                     JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the FDCPA and TCPA. Subject matter

jurisdiction is conferred upon this Court by 15 U.S.C §1692, 47 U.S.C §227, 28 U.S.C. §§1331

and 1337, as the action arises under the laws of the United States. Supplemental jurisdiction exists

for the state law claim pursuant to 28 U.S.C. §1367 because it arises out of the common nucleus

of operative facts of Plaintiff’s federal questions claims.

                                                  1
               Case 5:19-cv-00220-FB Document 1 Filed 03/07/19 Page 2 of 13




       3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the Western District of Texas and a substantial portion the events or omissions giving rise to the

claims occurred within the Western District of Texas.

                                                 PARTIES

       4. Plaintiff is a consumer over 18 years-of-age residing in Bandera County, Texas, which is

located within the Western District of Texas.

       5. Plaintiff is a “person,” as defined by 47 U.S.C. §153(39).

       6. Defendant advertises that its “team of professionals ensures speedy recovery of delinquent

accounts for [its] clients.”1 Defendant is a corporation organized under the laws of the state of

New York with its principal place of business located at 1349 Caravelle Drive, Niagara Falls, New

York 14304, and it regularly collects upon consumers nationwide, including those located in the

state of Texas.

       7. Defendant is a “person” as defined by 47 U.S.C. §153(39).

       8. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all

times relevant to the instant action.

                                     FACTS SUPPORTING CAUSES OF ACTION

       9. The instant action stems from Defendant’s attempts to collect upon past due personal loan

payments (“subject debt”) purportedly owed by Plaintiff.

       10. Around December of 2018, Plaintiff began receiving calls to her cellular phone, (830)

XXX-6242, from Defendant.




1
    http://niagararestitutionservice.com/

                                                     2
           Case 5:19-cv-00220-FB Document 1 Filed 03/07/19 Page 3 of 13




    11. At all times relevant to the instant action, Plaintiff was the sole subscriber, owner, and

operator of the cellular phone ending in -6242. Plaintiff is and always has been financially

responsible for the cellular phone and its services.

    12. Defendant has used several phone numbers to place collection calls to Plaintiff’s cellular

phone, including but not limited to: (830) 469-4995, (877) 554-4993, and (844) 232-1318.

    13. Upon information and belief, the above referenced phone numbers are regularly utilized

by Defendant during its debt collection activity.

    14. Upon answering phone calls from Defendant, Plaintiff has experienced a significant pause,

lasting several seconds in length, before being connected with a live representative.

    15. Plaintiff, through her contacts with Defendant, was informed that Defendant was acting as

a debt collector attempting to collect upon the subject debt.

    16. Plaintiff explained her inability to address the subject debt and demanded that it stop

calling.

    17. Despite Plaintiff’s demands, Defendant has continued to place phone calls to Plaintiff’s

cellular phone seeking collection of the subject debt up until the filing of the instant action.

    18. Plaintiff has received not less than 20 phone calls from Defendant since asking it to stop

calling.

    19. On at least one occasion, Defendant falsely invoked the involvement of the Internal

Revenue Service (“IRS”) in its debt collection camping.

    20. Moreover, Defendant also threatened Plaintiff with litigation, and to unilaterally garnish

Plaintiff’s wages and seizure of Plaintiff’s property.

    21. Upon information and belief, Defendant failed to disclose itself as a debt collector to

Plaintiff on at least one occasion.



                                                    3
            Case 5:19-cv-00220-FB Document 1 Filed 03/07/19 Page 4 of 13




   22. Frustrated over Defendant’s conduct, Plaintiff spoke with Sulaiman regarding her rights,

resulting in expenses.

   23. Plaintiff has been unfairly and unnecessarily harassed by Defendant's actions.

   24. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not

limited to, invasion of privacy, aggravation that accompanies collection telephone calls, emotional

distress, increased risk of personal injury resulting from the distraction caused by the never-ending

calls, increased usage of her telephone services, loss of cellular phone capacity, diminished cellular

phone functionality, decreased battery life on her cellular phone, and diminished space for data

storage on her cellular phone.


            COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

   25. Plaintiff repeats and realleges paragraphs 1 through 24 as though full set forth herein.

   26. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

   27. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it regularly

use the mail and/or the telephone to collect, or attempt to collect, delinquent consumer accounts.

   28. Defendant identifies itself as a debt collector, and is engaged in the business of collecting

or attempting to collect, directly or indirectly, defaulted debts owed or due or asserted to be owed

or due to others.

   29. The subject consumer debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of

a transaction due or asserted to be owed or due to another for personal, family, or household

purposes.

       a. Violations of FDCPA §1692c(a)(1) and §1692d

   30. The FDCPA, pursuant to 15 U.S.C. §1692d, prohibits a debt collector from engaging “in

any conduct the natural consequence of which is to harass, oppress, or abuse any person in

                                                  4
           Case 5:19-cv-00220-FB Document 1 Filed 03/07/19 Page 5 of 13




connection with the collection of a debt.” §1692d(5) further prohibits, “causing a telephone to ring

or engaging any person in telephone conversation repeatedly or continuously with intent to annoy,

abuse, or harass any person at the called number.”

   31. Defendant violated §1692c(a)(1), d, and d(5) when it repeatedly called Plaintiff after being

notified to stop. Defendant called Plaintiff at least 20 times after she demanded that it stop calling.

This repeated behavior of systematically calling Plaintiff’s phone in spite of her demands was

harassing and abusive. The frequency and volume of calls shows that Defendant willfully ignored

Plaintiff’s pleas with the goal of annoying and harassing her.

   32. Defendant was notified by Plaintiff that its calls were not welcomed. As such, Defendant

knew that its conduct was inconvenient and harassing to her.

   33. Defendant also violated 15 U.S.C. §1692d when it issued multiple baseless threats to

Plaintiff. Any reasonable fact finder will conclude that Defendant’s litigation, garnishment and

seizure threats were harassing and abusing as they were designed to unlawfully coerce Plaintiff

into addressing the subject debt.

         b. Violations of FDCPA § 1692e

   34. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any

false, deceptive, or misleading representation or means in connection with the collection of any

debt.”

   35. In addition, this section enumerates specific violations, such as:

           “The false representation of – the character, amount, or legal status of any debt . .
           . .” 15 U.S.C. § 1692e(2);

           “The representation or implication that nonpayment of any debt will result in the
           arrest or imprisonment of any person or the seizure, garnishment, attachment, or
           sale of any property or wages of any person unless such action is lawful and the
           debt collector or creditor intends to take such action.” 15 U.S.C. §1692e(4);




                                                     5
           Case 5:19-cv-00220-FB Document 1 Filed 03/07/19 Page 6 of 13



           “The threat to take any action that cannot legally be taken or that is not intended
           to be taken.” 15 U.S.C. §1692e(5);

           “The use or distribution of any written communication which simulates or is
           falsely represented to be a document authorized, issued, or approved by any court,
           official, or agency of the United States or any State, or which creates a false
           impression as to its source, authorization, or approval.” 15 U.S.C. §1692e(9);

           “The use of any false representation or deceptive means to collect or attempt to
           collect any debt or to obtain information concerning a consumer.” 15 U.S.C.
           §1692e(10); and

           “The failure to disclose in the initial written communication with the consumer
           and, in addition, if the initial communication with the consumer is oral, in that
           initial oral communication, that the debt collector is attempting to collect a debt
           and that any information obtained will be used for that purpose, and the failure to
           disclose in subsequent communications that the communication is from a debt
           collector, except that this paragraph shall not apply to a formal pleading made in
           connection with a legal action.” 15 U.S.C. §1692e(11).”

   36. Defendant violated 15 U.S.C. §§ 1692e, e(2), e(4), e(5), and e(10) when it deceptively

represented that it would unilaterally garnish Plaintiff’s wages and/or seize her property.

Defendant began its debt collection campaign by telephonically contacting Plaintiff. Thereafter,

Plaintiff demanded that Defendant cease contacting her. In response, Defendant relentlessly

contacted Plaintiff and threatened litigation without the intent to sue. Moreover, Defendant

represented that it had the ability to unilaterally garnish her wages and seize her property.

Defendant’s lack of intent to lawfully garnish Plaintiff’s wages and/or seize her property can be

gauged by its failure to initiate proper proceedings to follow through with its threats. Consequently,

Defendant issued its false threats because its intentions were to collect from Plaintiff outside of

the judicial process by continuing with its harassing collection campaign.

   37. Defendant also violated 15 U.S.C. §§ 1692e, e(9), and e(10) when it falsely invoked

government involvement in its debt collection activity. On at least one occasion, Defendant stated

that the IRS had been contacted as part of Defendant’s debt collection campaign, thus alluding

official government approval for its debt collection activities. Upon information and belief, there


                                                    6
           Case 5:19-cv-00220-FB Document 1 Filed 03/07/19 Page 7 of 13




is no direct involvement from the government in Defendant’s collection attempts. Consequently,

Defendant misleadingly invoked the government to unduly pressure Plaintiff into making a

payment.

   38. Defendant further violated 15 U.S.C. §§ 1692e and e(10) when it used deceptive means to

collect and/or attempt to collect the subject debt. In spite of the fact that Plaintiff demanded that it

stop contacting her, Defendant continued to contact her via automated calls. Instead of putting an

end to this harassing behavior, Defendant systematically placed calls to Plaintiff’s cellular phone

in a deceptive attempt to force her to answer its calls and ultimately make a payment. Through its

conduct, Defendant misleadingly represented to Plaintiff that it had the legal ability to contact her

via an automated system when it no longer had consent to do so.

   39. Moreover, Defendant violated 15 U.S.C. §§ 1692e, e(10), and e(11) through its failure to

disclose itself as a debt collector on at least one of its communications. By failing to disclose itself

as a debt collector, Defendant deceptively and misleadingly attempted to obscure Plaintiff’s rights

under the FDCPA. Consequently, Defendant’s objective was to obfuscate its status as a debt

collector in order to prevent Plaintiff from prosecuting an FDCPA claim against it.

        c. Violations of FDCPA § 1692f

   40. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair

or unconscionable means to collect or attempt to collect any debt.”

   41. Defendant violated §1692f when it unfairly and unconscionably attempted to collect on a

debt by continuously calling Plaintiff at least 20 times after being notified to stop. Attempting to

coerce Plaintiff into payment by placing voluminous phone calls without her permission is unfair

and unconscionable behavior. These means employed by Defendant only served to worry and

confuse Plaintiff.



                                                   7
           Case 5:19-cv-00220-FB Document 1 Filed 03/07/19 Page 8 of 13




   42. Defendant further violated §1692f when it unfairly and unconscionably threatened to

unilaterally garnish Plaintiff’s wages and/or seize her property. Any reasonable fact finder will

conclude that Defendant’s threats were unfair and unconscionable debt collection behavior, as they

were designed to place undue pressure on Plaintiff to address the subject debt.

   43. Furthermore, Defendant violated §1692f when it unfairly and unconscionably attempted to

collect on a debt by concealing its status as a debt collector. Failing to disclose itself as a debt

collector is an unfair and unconscionable act intended to confuse Plaintiff regarding the status and

identity of the debt collector and unlawfully designed shield itself from any potential retaliation.

   44. As pled in paragraphs 22 through 24, Plaintiff has been harmed and suffered damages as a

result of Defendant’s illegal actions.

   WHEREFORE, Plaintiff, DEEVAUDA J. RUSS, respectfully requests that this Honorable

Court enter judgment in her favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned bodies of law;

   b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
      §1692k(a)(2)(A);

   c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
      under 15 U.S.C. §1692k(a)(1);

   d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
      §1692k(a)(3);

   e. Enjoining Defendant from further contacting Plaintiff seeking payment of the subject
      consumer debt; and

   f. Awarding any other relief as this Honorable Court deems just and appropriate.


          COUNT II – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

   45. Plaintiff repeats and realleges paragraphs 1 through 44 as though fully set forth herein.



                                                  8
           Case 5:19-cv-00220-FB Document 1 Filed 03/07/19 Page 9 of 13




   46. The TCPA, pursuant to 47 U.S.C. § 227(b)(1)(iii), prohibits calling persons on their

cellular phone using an automatic telephone dialing system (“ATDS”) or prerecorded messages

without their consent. The TCPA, under 47 U.S.C. § 227(a)(1), defines an ATDS as “equipment

which has the capacity...to store or produce telephone numbers to be called, using a random or

sequential number generator; and to dial such numbers.”

   47. Defendant used an ATDS in connection with its communications directed towards

Plaintiff’s cellular phone. The significant pause, lasting several seconds in length, which Plaintiff

has experienced during answered calls is instructive that an ATDS was being utilized to generate

the phone calls. Additionally, Defendant’s continued contacts to Plaintiff after she demanded that

the phone calls stop further demonstrates Defendant’s use of an ATDS. Moreover, the nature and

frequency of Defendant’s contacts points to the involvement of an ATDS.

   48. Defendant violated the TCPA by placing at least 20 phone calls to Plaintiff’s cellular

phone using an ATDS without her consent. Any consent that Plaintiff may have given to the

originator of the subject consumer debt, which Defendant will likely assert transferred down, was

specifically revoked by Plaintiff’s demands that it cease contacting her.

   49. The calls placed by Defendant to Plaintiff were regarding collection activity and not for

emergency purposes as defined by the TCPA under 47 U.S.C. §227(b)(1)(A)(i).

   50. Under the TCPA, pursuant to 47 U.S.C. § 227(b)(3)(B), Defendant is liable to Plaintiff

for at least $500.00 per call. Moreover, Defendant’s willful and knowing violations of the TCPA

should trigger this Honorable Court’s ability to triple the damages to which Plaintiff is otherwise

entitled to under 47 U.S.C. § 227(b)(3)(C).

   WHEREFORE, Plaintiff, DEEVAUDA J. RUSS, respectfully requests that this Honorable

Court enter judgment in her favor as follows:



                                                 9
             Case 5:19-cv-00220-FB Document 1 Filed 03/07/19 Page 10 of 13




       a. Declaring that the practices complained of herein are unlawful and violate the
          aforementioned statutes and regulations;

       b. Awarding Plaintiff damages of at least $500.00 per phone call and treble damages
          pursuant to 47 U.S.C. §§ 227(b)(3)(B)&(C);

       c. Awarding Plaintiff costs and reasonable attorney fees;

       d. Enjoining Defendant from further contacting Plaintiff seeking payment of the subject
          consumer debt; and

       e. Awarding any other relief as this Honorable Court deems just and appropriate.


                  COUNT III – VIOLATIONS OF THE TEXAS DEBT COLLECTION ACT

       51. Plaintiff restates and realleges paragraphs 1 through 50 as though fully set forth herein.

       52. Plaintiff is a “consumer” as defined by Tex. Fin. Code Ann. § 392.001(1).

       53. Defendant is a “third party debt collector” as defined by Tex. Fin. Code Ann. § 392.001

(7).

       54. The subject consumer debt is a “consumer debt” as defined by Tex. Fin. Code Ann. §

392.001(2) as it is an obligation, or alleged obligation, arising from a transaction for personal,

family, or household purposes.

              a. Violations of TDCA § 392.301

       55. The TDCA, pursuant to Tex. Fin. Code Ann. § 392.301(7), states that “a debt collector may

not use unfair or unconscionable means that employ the following practices: threatening that

nonpayment of a consumer debt will result in the seizure, repossession, or sale of the person's

property without proper court proceedings.”

       56. Defendant violated the TDCA when it deceptively represented that it would unilaterally

garnish Plaintiff’s wages and/or seize her property. Defendant began its debt collection campaign

by telephonically contacting Plaintiff. Thereafter, Plaintiff demanded that Defendant cease



                                                   10
           Case 5:19-cv-00220-FB Document 1 Filed 03/07/19 Page 11 of 13




contacting her. In response, Defendant relentlessly contacted Plaintiff and threatened litigation

without the intent to sue. Moreover, Defendant represented that it had the ability to unilaterally

garnish her wages and seize her property. Defendant’s lack of intent to lawfully garnish Plaintiff’s

wages and/or seize her property can be gauged by its failure to initiate proper proceedings to follow

through with its threats. Consequently, Defendant issued its false threats because its intentions

were to collect from Plaintiff outside of the judicial process by continuing with its harassing

collection campaign.

            b. Violations of TDCA § 392.302

   57. The TDCA, pursuant to Tex. Fin. Code Ann. § 392.302(4), states that “a debt collector may

not oppress, harass, or abuse a person by causing a telephone to ring repeatedly or continuously,

or making repeated or continuous telephone calls, with the intent to harass a person at the called

number.”

   58. Defendant violated the TDCA when it continued to call Plaintiff’s cellular phone at least

20 times after she notified it to stop calling. The repeated contacts were made with the hope that

Plaintiff would succumb to the harassing behavior and ultimately submit a payment. Rather than

understanding Plaintiff’s situation and abiding by her wishes, Defendant continued in its harassing

campaign of phone calls in hopes of extracting payment.

   59. Upon being told to stop calling, Defendant had ample reason to be aware that it should not

continue its harassing calling campaign. Yet, Defendant consciously chose to continue placing

systematic calls to Plaintiff’s cellular phone knowing that its conduct was unwelcome.

            c. Violations of TDCA § 392.304




                                                 11
          Case 5:19-cv-00220-FB Document 1 Filed 03/07/19 Page 12 of 13




    60. The TDCA, pursuant to Tex. Fin. Code Ann. § 392.304(5)(B) prohibits, in the case of a

third-party debt collector, the failure to disclose, except in a formal pleading made in connection

with a legal action: that the communication is from a debt collector.

    61. Defendant violated the TDCA when it failed to disclose its status as a debt collector on at

least one occasion. Defendant’s goal in concealing its status as a debt collector was to obfuscate

Plaintiff’s federal and state rights.

    62. The TDCA, pursuant to Tex. Fin. Code Ann. § 392.304(19) prohibits a debt collector from

“using any . . . false representation or deceptive means to collect a debt or obtain information

concerning a consumer.”

    63. Defendant violated the TDCA through the implicit misrepresentations made on phone calls

placed to Plaintiff’s cellular phone. Through its conduct, Defendant misleadingly represented to

Plaintiff that it had the lawful ability to continue contacting her cellular phone using an automated

system absent her consent. Such lawful ability was revoked upon Plaintiff demanding that

Defendant stop calling her cellular phone, illustrating the deceptive nature of Defendant’s conduct.

    64. Defendant also violated the TDCA when it improperly threatened Plaintiff to unilaterally

garnish her wages, seize her property, and when it falsely invoked government approval of its debt

collection campaign. All of the aforementioned acts are false and misleading, therefore

Defendant’s goal was to impermissibly confuse Plaintiff in order to collect from her.

    WHEREFORE, Plaintiff, DEEVAUDA J. RUSS, respectfully requests that this Honorable

Court enter judgment in her favor as follows:

    a. Declaring that the practices complained of herein are unlawful and violate the
       aforementioned statutes and regulations;

    b. Entitling Plaintiff to injunctive relief pursuant to Tex. Fin. Code Ann. § 392.403(a)(1).

    c. Awarding Plaintiff actual damages, pursuant to Tex. Fin. Code Ann. § 392.403(a)(2).

                                                 12
         Case 5:19-cv-00220-FB Document 1 Filed 03/07/19 Page 13 of 13




   d. Awarding Plaintiff punitive damages, in an amount to be determined at trial, for the
      underlying violations;

   e. Awarding Plaintiff costs and reasonable attorney fees, pursuant to Tex. Fin. Code Ann. §
      392.403(b);

   f. Enjoining Defendant from further contacting Plaintiff seeking payment of the subject
      consumer debt; and

   g. Awarding any other relief as this Honorable Court deems just and appropriate.

Dated: March 7, 2019                               Respectfully submitted,

s/ Nathan C. Volheim (Lead Attorney)               s/Taxiarchis Hatzidimitriadis
Nathan C. Volheim, Esq. #6302103                   Taxiarchis Hatzidimitriadis, Esq. #6319225
Counsel for Plaintiff                              Counsel for Plaintiff
Admitted in the Western District of Texas          Admitted in the Western District of Texas
Sulaiman Law Group, Ltd.                           Sulaiman Law Group, Ltd.
2500 South Highland Ave., Suite 200                2500 South Highland Ave., Suite 200
Lombard, Illinois 60148                            Lombard, Illinois 60148
(630) 568-3056 (phone)                             (630) 581-5858 (phone)
(630) 575-8188 (fax)                               (630) 575-8188 (fax)
nvolheim@sulaimanlaw.com                           thatz@sulaimanlaw.com




                                              13
